NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-2500-18T1

STATE OF NEW JERSEY,

       Plaintiff-Respondent,

v.

JAMIL K. GERALD,

     Defendant-Appellant.
_______________________

                 Submitted July 13, 2020 – Decided July 29, 2020

                 Before Judges Suter and Natali.

                 On appeal from the Superior Court of New Jersey, Law
                 Division, Atlantic County, Indictment Nos. 15-03-0847
                 and 16-01-0191.

                 Joseph E. Krakora, Public Defender, attorney for
                 appellant (Kevin G. Byrnes, Designated Counsel, on
                 the briefs).

                 Damon G. Tyner, Atlantic County Prosecutor, attorney
                 for respondent (Nicole Lynn Campellone, Assistant
                 Prosecutor, of counsel and on the brief).

PER CURIAM
      Following denial of his motion to suppress evidence, defendant Jamil K.

Gerald pled guilty to second-degree unlawful possession of a firearm, contrary

to N.J.S.A. 2C:39-5b.1 Defendant was sentenced to an aggregate prison term of

five years with parole ineligibility for three-and-a-half years.

      In his appeal, defendant argues:

            POINT I

            THE DEFENDANT'S RIGHT TO BE FREE FROM
            UNREASONABLE SEARCHES AND SEIZURES AS
            GUARANTEED BY THE FOURTH AMENDMENT
            TO THE UNITED STATES CONSTITUTION AND
            ART. I., PAR., 7 OF THE NEW JERSEY
            CONSTITUTION WAS VIOLATED.

            A. The defendant was unlawfully seized.

            B. The facts contained in the affidavit supporting the
            search warrant are insufficient to establish probable
            cause.

            POINT II

            THE DEFENDANT IS ENTITLED TO DE NOVO
            REVIEW, AND NO DEFERENCE SHOULD BE
            GIVEN TO THE ERRONEOUS CONCLUSION
            BELOW.

      Applying our standard of review, we affirm the suppression order.


1
  Defendant also pled guilty to possession of a controlled dangerous substance
(heroin) with intent to distribute, contrary to N.J.S.A. 2C:35-5(a)(1), under an
unrelated indictment which is not the subject of this appeal.
                                                                        A-2500-18T1
                                         2
                                         I

      At the motion to suppress hearing, the State presented the testimony of

City of Pleasantville Police Officers Matthew Laielli and Brandon Stocks

regarding the warrantless seizure and arrest of defendant and the search of the

vehicle in which defendant was a passenger pursuant to a warrant. Laielli, a

patrolman with eight years' experience, learned in early August 2014 from

another police department that Ellis Huff, who was then residing at 152 East

Adams Avenue in Pleasantville with family members, was repeatedly assaulted

and stabbed by the street gang, the Bloods, in retaliation for an earlier dispute.

Laielli testified that Huff had requested patrol checks "multiple times due to the

threats that he received and the assaults that he took."

      Laielli stated that during the early morning of August 24, 2014, while he

was on duty, the Pleasantville Police Department received a call from a male

resident of 152 East Adams Avenue. The individual reported that "a black male

was outside his house, [wearing] dark clothing, [and] carrying a handgun."

Laielli understood the caller to be Huff.

      After receiving the call, five officers responded to the scene, including

Laielli and Stocks. All officers approached on foot to avoid detection, with

certain officers approaching from different directions. At approximately 2:30


                                                                          A-2500-18T1
                                        3
a.m., while nearing 152 East Adams Avenue, Laielli observed a running car

parked illegally in the opposite direction directly across the street from Huff 's

residence. Laielli testified that other cars were parked on the street, but that

there was no foot traffic. Laielli and two other officers approached the vehicle

with their firearms drawn and made the following observations:

            Due to the threat that we received or the information we
            received of the male with a handgun and it was a black
            male wearing a black shirt, we observed three black
            males inside the vehicle. They were all wearing dark
            clothing similar to what the victim – or caller described.
            We ordered all their hands up inside the vehicle so we
            could see their hands for officer safety.

      Laielli also stated that when he approached the vehicle and ordered the

occupants to place their hands up, one of the occupants stated that they "lived

right there." Laielli advised him to listen to their commands so that they could

"figure that out" but the police were not able to investigate promptly that claim

further due to defendant's actions.

      Specifically, although the occupants in the driver and front passenger

seats complied with the officers' instructions "immediately," defendant, seated

in the rear passenger seat, did not. Instead, Laielli testified that defendant

"wouldn't listen to our command" and instead "constantly . . . was reaching

around behind the passenger seat. He was reaching over to the driver's seat. He


                                                                          A-2500-18T1
                                        4
was looking as if it was a joke and he wasn't paying attention." Laielli further

explained that he "repeatedly[,] non-stop" ordered defendant to place his hands

up but defendant refused to comply. Instead, he continued to place his hands

down which "became a . . . safety [concern] for all officers on scene, a threat of

a handgun."

      Because of defendant's non-compliance, he was ordered out of the vehicle.

Defendant did not initially comply but after repeated orders he stepped out of

the vehicle by opening the door just so he could "squeeze[] his body . . . between

the door and . . . the doorframe." As he exited the vehicle, defendant held his

cellphone in the air to videotape the officers.

      Once outside the vehicle, defendant continued to refuse to follow the

officers' orders resulting in Stocks approaching him with his canine. After

another officer attempted to place defendant in handcuffs, he pulled away from

the officer's control. Defendant was then forced against the car, handcuffed, and

taken into custody. Laielli stated that defendant was arrested at that moment for

obstruction, although it does not appear from the indictment that he was formally

charged with that offense. The other occupants, who kept their hands up and

were sitting "calmly" were also removed from the car and detained.




                                                                          A-2500-18T1
                                         5
      After defendant's arrest, Laielli smelled the odor of burnt marijuana

emanating from the open driver's side window. Another officer, using his

handheld flashlight, observed from the exterior of the vehicle, a bulge in the rear

passenger compartment pouch where defendant was sitting which Laielli

believed could have been a handgun. In light of the smell of marijuana and his

observation of the bulge in the compartment pouch, Laielli requested that the

driver of the vehicle consent to a search. He declined.

      As a result, Stocks' trained canine conducted an exterior sniff of the

vehicle and gave an "aggressive indication" by barking and scratching at the rear

passenger-side door. A tow truck then removed the vehicle to the police station.

Laielli and Detective Miguel Lugo presented a municipal court judge with an

affidavit in support of a request for the issuance of a search warrant which the

court granted.    After conducting a search of the vehicle, a handgun was

discovered in the rear passenger compartment pouch.

      The Law Division subsequently granted defendant's motion to suppress. 2

Before doing so, however, the court, relying on State v. Stovall, 170 N.J. 346

(2002), explained that the police were initially entitled to conduct a field inquiry


2
   The other occupants of the vehicle were also indicted but all charges were
dismissed at the time of defendant's plea and they have not participated in this
appeal.
                                                                            A-2500-18T1
                                         6
and to transform the initial encounter into an investigatory stop. The court

reasoned that the "police did not make [an] initial inquir[y] upon approaching

the vehicle, nor did they ask individuals if they were willing to answer questions.

Clearly, an objectively reasonable person would not feel free to leave and,

therefore, the encounter constitutes an investigatory . . . detention." The court

further found that "[g]iven the observations of the caller, the location of the

vehicle and the defendant, and the hour at which these events transpired, the

totality of the circumstances" gave the police a "particularized suspicion based

upon objective observation that the individuals sitting in their parked car had

been or were about to engage in criminal wrongdoing."

      The court, however, found Laielli signed the affidavit in the presence of

the municipal court judge after having been duly sworn and that his execution

of the affidavit constituted a deficiency that went "to the very heart of the

process by which a judicial officer makes the determination whether to issue a

search warrant" because he was not the officer "whose name is at the start of

and in the body of the affidavit" and the affidavit included Lugo's background

and training, and not Laielli's. The court found the municipal court "judge relied

upon a fundamentally flawed affidavit in issuing the search warrant" and entered

an order granting defendants' motion to suppress.


                                                                           A-2500-18T1
                                        7
      The court accordingly did not reach defendant's claim that the alleged stop

of the motor vehicle was unlawful and required the suppression of the evidence.

The court also did not make any findings concerning whether the affidavit, if

properly executed, alleged sufficient facts supporting the municipal judge 's

finding there was probable cause for the issuance of the warrant.

      The State filed a motion for reconsideration. The court heard testimony

from Laielli and Lugo concerning their presentation of the affidavit and search

warrant to the municipal court judge, and Laielli's execution of the affidavit.

The court denied the reconsideration motion, finding it was "integral to the

process" that the judge issuing the warrant have knowledge of the "training and

qualifications of the actual person who signed the affidavit." The court further

explained that the "oath supporting" the affidavit was "basic and fundamental

. . . to the process," and Laielli's execution of the affidavit resulted in an

"insufficiency of the process by which the warrant was obtained."

      We granted the State's motion for leave to appeal and reversed. See State

v. Woodall, A-4201-15T, slip op. (App. Div. January 26, 2017). We concluded

the "affidavit's erroneous identification of Lugo as the affiant was a technical

irregularity that did not implicate the municipal judge's finding of probable

cause" and found "no support in the record for the Law Division's conclusion


                                                                         A-2500-18T1
                                       8
that Laielli's execution of the affidavit constituted a fundamental flaw resulting

in an invalid search warrant." Id. at 5.   We reasoned that "[u]nder the

circumstances presented, there was no showing of bad faith and the error was an

irregularity in the papers supporting the issuance of the warrant that did not

require or permit the suppression of the evidence. R. 3:5–7(g)." Ibid. We

therefore remanded for the court to consider the "legality of the alleged stop or

whether the affidavit established probable cause." Id. at 7.

      On remand, the Law Division denied the motion to suppress. Relying on

State v. Smith, 134 N.J. 599 (1994), the court reiterated its earlier conclusion

that defendant's detention was lawful, again stressing that defendant matched

the description provided by the caller and that the totality of the circumstances

gave rise for the officers to conduct an investigatory stop and later remove

defendant from the vehicle. In addition, the court relied on the testimony of

Laielli and Stocks that the officers detected a strong odor of marijuana which

gave the officers reasonable suspicion to conduct the canine sniff wh ich took

place approximately a half hour after the officers arrived at the scene.

      The court also concluded that probable cause existed to support the search

warrant because based upon Laielli's testimony he had sufficient knowledge to

provide the information contained in the affidavit.       Further, it determined


                                                                           A-2500-18T1
                                        9
sufficient information was contained in the affidavit regarding Stocks'

qualifications and his actions, as well as those of the canine to support the

warrant and the search of the vehicle. The court rejected defendant's argument

that the affidavit was defective because it did not contain information that the

vehicle was parked near the home of the vehicle's owner as the affidavit "was

largely based upon the positive indication" given by the canine. This appeal

followed.

                                       II.

      In point one, defendant contends that the police seized defendant without

reasonable suspicion. He maintains they were aware from Huff's call that a

"black man in a dark shirt was walking around alone with a gun" and defendant

was found, not alone, but with two other individuals in the rear seat of a car and

was not seen carrying a gun, and the uncorroborated facts observed by the police

do not justify the police stopping "every black man they see." We disagree that

the police did not have reasonable suspicion to conduct an investigatory stop,

and based on defendant's subsequent actions, to detain and arrest him.

      Our review of the trial court's decision on a motion to suppress is limited.

State v. Robinson, 200 N.J. 1, 15 (2009). "An appellate court reviewing a

motion to suppress evidence in a criminal case must uphold the factual findings


                                                                          A-2500-18T1
                                       10
underlying the trial court's decision, provided that those findings are 'supported

by sufficient credible evidence in the record.'" State v. Boone, 232 N.J. 417,

425-26 (2017) (quoting State v. Scriven, 226 N.J. 20, 40 (2016)). We do so

"because those findings 'are substantially influenced by [an] opportunity to hear

and see the witnesses and to have the 'feel' of the case, which a reviewing court

cannot enjoy.'" State v. Gamble, 218 N.J. 412, 424-25 (2014) (alteration in

original) (quoting State v. Johnson, 42 N.J. 146, 161 (1964)). "The governing

principle, then, is that '[a] trial court's findings should be disturbed only if they

are so clearly mistaken that the interests of justice demand intervention and

correction.'" Robinson, 200 N.J. at 15 (alteration in original) (quoting State v.

Elders, 192 N.J. 224, 244 (2007)).           "We owe no deference, however, to

conclusions of law made by trial courts in deciding suppression motions, which

we instead review de novo." State v. Brown, 456 N.J. Super. 352, 358-59 (App.

Div. 2018) (citing State v. Watts, 223 N.J. 503, 516 (2015)).

      Applying the de novo standard of review to the motion judge's legal

conclusions, "[w]e review this appeal in accordance with familiar principles of

constitutional law." State v. Robinson, 228 N.J. 529, 543 (2017). "Both the

United States Constitution and the New Jersey Constitution guarantee an

individual's right to be secure against unreasonable searches or seizures." State


                                                                             A-2500-18T1
                                        11
v. Minitee, 210 N.J. 307, 318 (2012) (citing U.S. Const. amend. IV; N.J. Const.

art. I, ¶ 7).     Searches and seizures conducted without a warrant "are

presumptively invalid as contrary to the United States and the New Jersey

Constitutions." State v. Pineiro, 181 N.J. 13, 19 (2004) (citing State v. Patino,

83 N.J. 1, 7 (1980)). As such, "the State must demonstrate by a preponderance

of the evidence[,]" id. at 20 (quoting State v. Wilson, 178 N.J. 7, 13 (2003)),

that "[the search] falls within one of the few well-delineated exceptions to the

warrant requirement[,]" id. at 19 (alteration in original) (quoting State v.

Maryland, 167 N.J. 471, 482 (2001)). "Thus, we evaluate the evidence presented

at the suppression hearing in light of the trial court's findings of fact to determine

whether the State met its burden." Id. at 20.

      Courts have recognized three types of encounters between police and

citizens. The first is a field inquiry. Officers are permitted to make field

inquiries "without grounds for suspicion." Maryland, 167 N.J. at 483 (quoting

State v. Contreras, 326 N.J. Super. 528, 538 (App. Div. 1999)). If an officer

initiates a field inquiry with an individual, "[t]he individual does not even have

to listen to the officer's questions and may simply proceed on her own way."

State v. Rosario, 229 N.J. 263, 271 (2017) (citing Florida v. Royer, 460 U.S.
491, 497-98 (1983)). "Because a field inquiry is voluntary and does not effect


                                                                              A-2500-18T1
                                         12
a seizure in constitutional terms, no particular suspicion of criminal activity is

necessary on the part of an officer conducting such an inquiry." Id. at 272 (citing

Elders, 192 N.J. at 246).

       The second, more intrusive police-citizen encounter is an investigative

detention, sometimes called an investigatory stop or a Terry3 stop.             An

investigative detention is a seizure in constitutional terms. Rosario, 229 N.J. at

272; Stovall, 170 N.J. at 356. "A police officer may conduct an investigatory

stop if, based on the totality of the circumstances, the officer had a reasonable

and particularized suspicion to believe that an individual has just engaged in, or

was about to engage in, criminal activity." Stovall, 170 N.J. at 356 (citing Terry,
392 U.S. at 21). An officer's "reasonable and particularized suspicion" should

be "based on the totality of the circumstances." Ibid. An officer's subjective,

good-faith hunch does not justify an investigatory stop, even if that hunch proves

correct. See State v. Arthur, 149 N.J. 1, 8 (1997).

       The third and most intrusive police-citizen encounter is an arrest. An

arrest "requires probable cause and generally is supported by an arrest warrant

or by demonstration of grounds that would have justified one." Rosario, 229
N.J. at 272 (citing State v. Brown, 205 N.J. 133, 144 (2011)).


3
Terry v. Ohio, 392 U.S. 1 (1968).
                                                                           A-2500-18T1
                                        13
      Here, the parties agree that defendant's encounter with police was from its

outset an investigatory stop. The question presented is whether the police had a

"reasonable and particularized suspicion that [defendant had] just engaged in, or

was about to engage in, criminal activity." Ibid. (alteration in original) (quoting

Stovall, 170 N.J. at 356).

      In the case before us, Laielli's reasonable suspicion was based upon the

911 call in which the individual stated that "a black male was outside his house,

[wearing] dark clothing, [and] carrying a handgun," as well as Laielli's

observations that at 2:30 a.m., there was a vehicle parked improperly outside the

residence and that the three black males in the vehicle were wearing dark

clothing.4   We conclude that those facts suffice to constitute a lawful

investigatory stop. See State v. Reynolds, 124 N.J. 559, 569 (1991) (concluding

that reasonable suspicion existed where the defendant matched a description by

the victim and was located by an officer near the crime scene shortly thereafter);

State v. Todd, 355 N.J. Super. 132, 138 (App. Div. 2002) (finding an

investigative stop lawful where the defendant matched the height, weight, and


4
  We acknowledge that the officers were told, and later confirmed, that the car
was parked outside the driver's residence. While they were told this fact early
in the investigatory detention, as noted, defendant's actions prevented any ability
of the officers to investigate that claim further in light of the concern for officer
safety.
                                                                             A-2500-18T1
                                        14
clothing of a description given of a car burglar, was spotted in the vicinity of the

burglaries minutes after they were reported, was the only person walking on that

street at 3:30 a.m., and appeared nervous); State v. Gavazzi, 332 N.J. Super.
348, 357 (App. Div. 2000) (determining investigatory stop of the defendant's car

was proper where the defendant matched the height and clothes of the alleged

robber, the officers saw the car traveling away from the scene six minutes after

the crime, and the car was the only vehicle on the road); State v. Anderson, 198
N.J. Super. 340, 347 (App. Div. 1985) (finding that a vehicle stop of two black

males was proper where the car was the only vehicle on the road at 1:30 a.m. in

the area of a robbery shortly after the crime was reported and dispatch reported

three armed black males).

      We acknowledge situations in which courts have held that an individual's

similarity to a very general description given in a dispatch or warrant does not

by itself justify an investigative detention. See, e.g., State v. Shaw, 213 N.J.
398, 401-11 (2012) (affirming reversal of trial court's denial of motion to

suppress evidence seized during a stop where defendant's only similarity to

fugitive police sought was that he was "a black male"); State v. Caldwell, 158
N.J. 452 (1999) (reversing denial of suppression where the only information

officer had was that the suspect was a black male at a certain address); State v.


                                                                            A-2500-18T1
                                        15
Stampone, 341 N.J. Super. 247, 249-52 (App. Div. 2001) (finding investigatory

stop unlawful because "[a] car parked on a residential street at 5:00 p.m.,

occupied by a person with no unusual personal characteristics, is not suspicious"

regardless of out-of-state license plates or "[a] person's failure to make eye

contact with the police").

      The totality of the circumstances presented at the suppression hearing,

however, bear no substantive resemblance to these situations. In this regard, we

agree with the court that the police had a "particularized suspicion . . . to conduct

an investigatory stop" based on the objective facts that the individuals sitting in

the car had been or were about to engage in criminal conduct. See State v. Shaw,

237 N.J. 588, 612 (2019). The police did not commence the investigatory stop

of defendant simply based on his race as he contends but because a known 911

caller, recently attacked and stabbed by a gang, identified a black man with dark

clothing carrying a gun outside his home. Defendant and two others who

matched the description of the 911 caller and who were all wearing dark clothing

were in a vehicle directly across the street from Huff's residence in an illegally

parked running vehicle early in the morning in an area without any other foot

traffic. The police in such circumstances were entirely justified in conducting




                                                                             A-2500-18T1
                                        16
an investigatory stop and, based on defendant's subsequent actions, detaining

and arresting him.

                                        III.

      We also disagree with defendant's second point in which he claims that

there were insufficient facts in the affidavit to support the court's probable cause

finding because "[u]nless there is further evidence of drug dealing . . . an odor

in a car does not establish that the vehicle itself contains marijuana." As we

explained in our earlier opinion:

            "[A] defendant challenging a warrant 'has the burden to
            prove that there was no probable cause supporting the
            issuance of the warrant or that the search was otherwise
            unreasonable.'" State v. Marshall, 199 N.J. 602, 612
            (2009) (quoting State v. Jones, 179 N.J. 377, 388
            (2004)).      The United States and New Jersey
            Constitutions provide that search warrants shall not
            issue except upon a finding of probable cause supported
            by oath or affirmation. U.S. Const. amend. IV; N.J.
            Const. art. I, ¶ 7. Probable cause exists where there is
            "a reasonable ground for belief of guilt" based on facts
            of which the officers had knowledge and reasonably
            trustworthy sources. Marshall, 199 N.J. at 610 (quoting
            State v. O'Neal, 190 N.J. 601, 612 (2007)). To
            determine probable cause for a search warrant, the
            decision "must be made based on the information
            contained within the four corners of the supporting
            affidavit, as supplemented by sworn testimony before
            the issuing judge that is recorded contemporaneously."
Id. at 611 (quoting Schneider v. Simonini, 163 N.J. 336,
            363 (2000), cert. denied, 531 U.S. 1146, 121 S. Ct.
1083, 148 L. Ed. 2d 959 (2001)). "[S]earch warrants

                                                                            A-2500-18T1
                                        17
            must be based on sufficient specific information to
            enable a prudent, neutral judicial officer to make an
            independent determination that there is probable cause
            to believe that a search would yield evidence of past or
            present criminal activity." State v. Keyes, 184 N.J. 541,
            553 (2005).

            [Woodall, slip. op. at 8-9.]

      Defendant claims simply because Laielli testified to smelling burnt

marijuana emanating from the vehicle did not mean "there is any left, and it does

not mean that the vehicle may be searched lawfully." Relying on State v. Patino,

83 N.J. 1 (1980), defendant claims that the smell of marijuana and the

confirmatory reactions from the canine merely established that marijuana was

smoked in the vehicle and "not that the vehicle itself contained marijuana" and

without "additional evidence of distribution, as required by Patino, there was no

probable cause to search the vehicle." We find this argument so lacking in merit

that it does not warrant extended discussion in a written opinion. See R. 2:11-

3(e)(2).

      Suffice to say, the affidavit avers that the officers responded to the scene

"in reference to a male subject in possession of a handgun within the area of the

residence." Further, the affidavit states that defendant was the rear passenger

and raised "his hands and quickly lower[ed] them and continued to reach for the

rear of the driver and passenger seats" in violation of repeated requests "to raise

                                                                           A-2500-18T1
                                       18
[his] hands for officer safety." And, not only did the police smell marijuana, the

canine "gave a positive indication of a controlled dangerous substance within

the area of the rear passenger side of the vehicle" directly where defendant was

sitting. In addition, the officers "observed in plain view a large bulge in the rear

seat compartment behind the front passenger seat." Those facts established more

than sufficient probable cause for the issuance of the warrant to search

defendant's vehicle.

       Under our deferential standard of review, we are satisfied the judge's

factual findings are based upon credible evidence in the record and we will not

disturb them. We further conclude the judge properly applied those facts to the

law.

       Affirmed.




                                                                            A-2500-18T1
                                        19